McFarland, J., concurring.
I concur in the judgment, because I think that, taking the charge to the jury as a whole, the appellant was not prejudiced. But I do not think that courts hereafter should adopt that part of the charge which deals with the subject of reasonable doubt as an entirely proper instruction. For instance, the jury are told that if they have a reasonable doubt, then they “should be able to give some reason . . . . for such doubt.” Now, there are intelligent and sensible jurors able to come to correct conclusions which are expressed by the formula “ guilty,” or “ not guilty,” whose minds have not been trained in the exercise of expressing in language the train of reasoning by which they arrive at their verdicts. They are not required to “ give ” their reasons; that is not their business.